Case 1:19-cv-22057-XXXX Document 1 Entered on FLSD Docket 05/21/2019 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF
                                  FLORIDA MIAMI DIVISION

                                       CASE NO: 1:19-cv-22057
   COSME COLDERON,

         Plaintiff,

   v.

  CDM LANDSCAPING, CORP.,
  a Florida Corporation, and
  ABRAHAM HERNANDEZ, individually,
          Defendants.
                                                   /

                                        NOTICE OF REMOVAL

          In accordance with 28 U.S.C. §§ 1331, 1441, and 1446, Defendants CDM

   LANDSCAPING, CORP. and ABRAHAM HENANDEZ (collectively “Defendants”) hereby

   jointly file this Notice of Removal to remove this case from the Circuit Court of the Eleventh

   Judicial Circuit in and for Miami-Dade County, Florida to the United States District Court for

   the Southern District of Florida, Miami Division on the following grounds:

          1.      On March 29, 2019, Plaintiff Cosme Colderon (“Plaintiff”) filed a Complaint

   against Defendants in the Circuit Court of the 11th Judicial Circuit in and for Miami-Dade

   County, Florida, Case No. 2019-009409 CA 01, alleging violations of the Fair Labor Standards

   Act, 29 U.S.C. § 201, et seq., and the anti-retaliation provisions of the Florida Workers’

   Compensation Law, Section 440.205, Florida Statutes. (See Exh. “1”, Complaint, ¶ 1)

          2.          On April 24, 2019, Plaintiff effected service of process by personally serving a

   copy of the Summons and Complaint in the Action on both defendants at 340 West 53rd Terrace,

   Hialeah, FL. In accordance with 28 U.S.C. § 1446(a), copies of the Notice of Commencement
Case 1:19-cv-22057-XXXX Document 1 Entered on FLSD Docket 05/21/2019 Page 2 of 5



   of Action, Complaint, and all papers and process served upon or received by Defendants are

   attached to this Notice as for each defendant are attached hereto as Exh. “2” and Exh. “3”. No

   further proceedings have occurred in the state court action.

           3.        Pursuant to 28 U.S.C. § 1446(b), Defendants have timely filed this Notice of

   Removal within 30 days after receipt of a copy of Plaintiff’s initial pleading.

           4.      Venue is proper in this district under 28 U.S.C. § 1446 (a) as the United States

   District Court for the Southern District of Florida is the federal district court to which cases

   pending in the above-referenced state court can be removed.

           5.      The Complaint is a civil action comprising five claims, four of which arise under

   the laws of the United States as described in Paragraph 8 below.

           6.      Removal of this action to this Court is proper under 28 U.S.C. § 1441 because

   this Court would have original jurisdiction of this action under 28 U.S.C. §1331.

           7.      “Except as otherwise expressly provided by Act of Congress, any civil action

   brought in a State court of which the district courts of the United States have original jurisdiction

   may be removed by the defendant or the defendants to the district court of the United States for

   the district and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

   Federal district courts have original jurisdiction over all civil actions arising under the

   Constitution, laws, or treaties of the United States. 28 U.S.C. § 1331.

          8.       Accordingly, Plaintiff’s claims for alleged violations of the Fair Labor Standards

   Act, 29 U.S.C. § 201, et seq. (failure to pay overtime premium and retaliation) in Counts I, II,

   III and IV provide the basis for this Court’s jurisdiction.

          9.       This Court has supplemental jurisdiction over Plaintiff’s state law claim for alleged

   violation of the anti-retaliation provisions of the Florida Workers’ Compensation Act asserted in Count

   V. The same occurrence and controversy central to Court V -- Plaintiff’s termination – is common and

                                                     2
Case 1:19-cv-22057-XXXX Document 1 Entered on FLSD Docket 05/21/2019 Page 3 of 5



   central to Plaintiff’s federal claims asserted in counts III and IV (FLSA retaliation). With regard to the

   state law claim in Count V, Plaintiff relies on the same facts that support his federal claims, and

   Defendants will rely upon the same facts that support their defenses to the federal claims. Therefore,

   Plaintiff’s state and federal claims derive from a common nucleus of operative facts such that the exercise

   of supplemental jurisdiction is appropriate. Thus, it will preserve judicial resources if this one court

   adjudicates the parties’ entire controversy.

           10.      Moreover, there is no reason why this Court should not exercise supplemental

   jurisdiction over Plaintiff’s claims under Section 440.205, Florida Statutes. In accordance

   with 28 U.S.C. §1367: (1) the state claim does not raise a novel or complex issue of state law;

   (2) the state claim does not substantially predominate over the claims over which the district

   court would have original jurisdiction; (3) the district court has not dismissed all claims over

   which it has original jurisdiction; and (4) there are no exceptional circumstances or other

   compelling reasons for declining supplemental jurisdiction.

           11.      In accordance with 28 U.S.C. § 1446(d), Defendants will promptly file a copy

   of the Notice of Removal with the Circuit Court for the Eleventh Judicial Circuit in and for

   Miami-Dade County, Florida and will provide written notice of this Notice of Removal to

   Plaintiff.

           12.        All defendants consent to removal of this case to federal court.

           13.        Based on the foregoing, Defendants have met their burden of establishing that

   this Court has original jurisdiction over Plaintiff’s federal claims pursuant to 28 U.S.C. § 1331

   and supplemental jurisdiction over Plaintiff’s state law claim pursuant to 28 U.S.C. § 1367(a),

   and that this action is one which may be removed to this Court by Defendants pursuant to 28

   U.S.C. § 1441.




                                                       3
Case 1:19-cv-22057-XXXX Document 1 Entered on FLSD Docket 05/21/2019 Page 4 of 5



          WHEREFORE, Defendants hereby jointly remove this action from the Circuit Court of

   the 11th Judicial Circuit in and for Miami-Dade County, Florida, to the United States District

   Court for the Southern District of Florida.


   Dated this May 21, 2019

                                                 Respectfully submitted,

                                                 /s/Mark J. Beutler
                                                 Mark J. Beutler, Esq.
                                                 Florida Bar No. 0023400
                                                 Email: mjb@mjbpa.com
                                                 LAW OFFICES OF MARK J. BEUTLER, P.A.
                                                 9100 S. Dadeland Boulevard, Suite 1500
                                                 Miami, FL 33156
                                                 Telephone: (786)-497-7710
                                                 Facsimile: (786) 513-4651

                                                 /s/W. Daniel Zaffuto
                                                 W. Daniel Zaffuto, Esq.
                                                 Florida Bar No. 0743461
                                                 Email: daniel.zaffuto@zaffutolaw.com
                                                 W. DANIEL ZAFFUTO, P.A.
                                                 1108 Kane Concourse, Suite 212
                                                 Bay Harbor Islands, FL 33154
                                                 Telephone: (305) 428-2197
                                                 Facsimile: (305) 428-2338

                                                 Counsel for Defendants




                                                    4
Case 1:19-cv-22057-XXXX Document 1 Entered on FLSD Docket 05/21/2019 Page 5 of 5




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 21, 2019, the foregoing document was electronically
   filed with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is
   being served this day by email on all counsel or parties of record identified on the attached
   Service List.


                                              /s/ Mark J. Beutler______
                                               Mark. J. Beutler



                                         SERVICE LIST


  Anthony M. Georges-Pierre, Esq.
  Florida Bar No.: 533637
  agp@rgpattorneys.com
  Max L. Horowitz., Esq.
  Florida Bar No.: 118269
  mhorowitz@rgpattorneys.com
  REMER & GEORES-PIERRE, PLLC
  COURTHOUSE TOWER
  44 West Flagler Street, Suite 2200
  Miami, FL 33130
  Telephone: (305) 416-5000
  Facsimile: (305) 416-5005




                                                5
